DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 612.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 900.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 10:  applicant should insert an –and—after “the snow ball is rolled” to indicate only one more element of the invention is claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	With respect to claim 1, the limitation “the adhesion surface provided the outer surface of the ball to adhere snow while the ball is rolled” is unclear.  Should the limitation read -- the adhesion surface is provided on the outer surface of the ball to adhere snow to the ball while the ball is rolled--?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,999,839. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations of the instant claims are recited or suggested by the patented claims. As follows:
With respect to instant claim 1, U.S. Patent No. 9,999,839, claim 1, recites an art apparatus for building a snow person, the apparatus comprising: a ball forming an inside structure of the snow person, the ball having an inner and outer surface; wherein disposed on the outer surface of the ball, [line 10:  note U.S. Patent No. 9,999,839, claim 1 recites “an adhesion surface forming the outer surface of the ball”.  The instant language is broader than the patented language] the adhesion surface provided the outer surface of the ball to adhere snow while the ball is rolled; light units having light emitting portions that extend away from the outer surface of the ball; wherein a light output of the light units is selected to transmit light through a layer of snow [lines 11-16].

 Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,448,002. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations of the instant claims are recited or suggested by the patented claims. As follows:
With respect to instant claim 1. U.S. Patent No. 9,448,002, claim 1 recites an art apparatus for building a snow person, the apparatus comprising: a ball forming an inside structure of the snow person, the ball having an inner and outer surface; wherein the ball is a unitary work piece that is free and unconnected to other work pieces, wherein the ball is composed of a rigid material that resists an impinging force, including a pressure exerted on the surface of the ball when rolled on the ground against a snow surface; an adhesion surface disposed on the outer surface of the ball provided with nodules that extend away from the outer surface of the ball to adhere snow while the ball is rolled”. The instant language is broader than the patented language]; light units having light emitting portions that extend away from the outer surface of the ball [lines 14-16:  U.S. Patent No. 9,448,002, claim 1 recites “light units integrated into the ball and having light emitting portions that extend away from the outer surface of the ball”. The instant language is broader than the patented language]; wherein a light output of the light units is selected to transmit light through a layer of snow [lines 17-18].

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Klaves (9,186,824) is the closest prior art.  Klaves fails to show or suggest the having light units having light emitting portions that extend away from the outer surface of the ball which transmit light through a layer of snow, as claimed.
Prior art fails to show or suggest an art apparatus for building a snow person comprising: a ball which is a unitary work piece forming an inside structure of the snow .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asperas (8,011,991) and Asperas (7,264,531) were considered for double patenting rejections but lacked essential claimed elements and limitations including light units.
Anthony (9,186,824) discloses a snowman making device which lacks light units.
Holiday (7,963,500) discloses a snowman making device which lacks light units.
Harvey (6,176,464) discloses a snowman making device which lacks light units.
Thomas (5,851,415) discloses a snowman making device which lacks light units.
Dyer, Jr. (5,632,926) discloses a snowman making device which lacks light units.
McComb (4,164,341) discloses a snowman making device which lacks light units.
Rossi (3,059,279) discloses a snowman making device which lacks light units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875